DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Data Sheet
In the Application Data Sheet (ADS), it appears the wrong filing date (i.e., “2017-02-15”, which is the filing date for 15/504248) has been provided for priority application PCT/US2015/053116, with the examiner believing the correct filing date for this PCT priority application should be 2015-09-30[1].  This apparent error has also apparently carried through to the Filing Receipt (and also the Office’s “Bib Data Sheet”).  If the (PCT) priority/filing date is in error, as believed by the examiner, applicant should correct the ADS (and e.g., perhaps seek to obtain a corrected Filing Receipt).
Claim (Specification) Objections
Claim 8 is objected to because of the following informalities:  the preamble of claim 8 says, “The flight control system according to claim 2”, but claim 2 is directed to “The system [not “flight control system”] according to claim 1”.  All other dependent system claims refer to, “The system”.  Applicant should change the preamble(s) (e.g., in claims 8 and/or 2) to be consistent with one another.  Appropriate correction is required.
Claim Interpretation
[The Claim Interpretation section is divided into two parts, I. and II., below:]
I. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the main engine anticipation logic and the propulsor loads engine anticipation logic in claim 1.2
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
II. In claims 5, 6, 7, and 16, the examiner understands that “the aircraft state data” is referring to the “aircraft state data” which is used in claims 2 or 13 for producing the propulsor power demand value (“. . . based on aircraft state data”).  For this reason, and in view of applicant’s arguments at page 8 of the Remarks filed 17 September 2018 in parent application 15/504,248, the examiner does not adopt the rationales used in the Written Opinion (mailed 26 February 2016) of the International Searching Authority (ISA) for rejecting claims 5, 6, and 13 based on the reference combinations including Worsham, II et al. (2013/0221153) or Cotton et al. (2006/0269413), for example, since these references (and e.g., Worsham, II et al. (‘153) and Cotton et al. (‘413) in particular) are understood to not teach producing the propulsor power demand value based on the particular aircraft state data recited in claims 5, 6, 7, or 16.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 12 and 13, “and further by . . .” is indefinite because it is unclear to the examiner if this phrase (in combination with the limitations which follow) is meant to modify (e.g., or further modify):  i) what the propulsor loads engine anticipation logic is or might be configured to produce (as the paragraph indentation might suggest), ii) what the executed control logic of line 6 might further comprise, or iii) implicitly a characteristic of the flight control computer of line 4 or of the flight control system of line 1, or iv) something else entirely.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4 and 12 to 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cherepinsky et al. (2008/0283671) in view of Roesch (2008/0294305)3.
Cherepinsky et al. (‘671) reveals:
per claim 1, a flight control system [e.g., FIG. 4] for a rotary wing aircraft [e.g., 10] comprising a main rotor system [e.g., 12], a translational thrust system [e.g., this limitation is expressly suggested in the context of the “high speed compound rotary wing aircraft with supplemental translational thrust systems” at paragraph [0015] that will benefit from the present invention], and an engine control system [e.g., 76], the flight control system comprising: 
a flight control computer [e.g., 74] configured to interface with the main rotor system [e.g., to provide flight control commands  to the servos 62 and linkages 64 of the main rotor 12], and the engine control system [e.g., the EECU 76 which provides engine control commands to the engine according e.g., to a fuel control algorithm 78], the flight control computer comprising processing circuitry configured to execute control logic comprising: 
a primary flight control [e.g., PFCS 22] configured to produce flight control commands for the main rotor system [e.g., as shown in FIG. 4]; and
a main engine anticipation logic [e.g., 72] configured to produce a rotor power demand associated with the main rotor system [e.g., to anticipate the power required to maintain the reference (rotor) speed for the soon to follow flight control commands; FIG. 5 and paragraph [0025]]; and 
While Cherepinsky et al. (‘671) suggests at paragraph [0015] that the invention will benefit rotary wing aircraft configurations “such as high speed compound rotary wing aircraft with supplemental translational thrust systems, dual contra-rotating, coaxial rotor system aircraft”, etc., he may not specifically disclose details of the translational thrust system or the propulsor loads engine anticipation logic.
However, these details are shown e.g., in FIGS 5, 6, and 10 of Roesch (‘305) who, in the context/field of a control system for a rotorcraft having a main rotor 10 and two (e.g., translational) thrust propellers 6, reveals:
a flight control computer [e.g., the control system of FIG. 5 (see also FIG. 6) made, in whole or in part, in the form of electronic circuits, and/or in the form of segments of code in a program installed in an on-board computer] configured to interface with the main rotor system [e.g., to provide e.g., the collective pitch setpoint θ0* to the rotor 10], the translational thrust system [e.g., for applying resulting pitch setpoints θp* - θd* and θp* + θd* to the left and right thrust propellers 6L, 6R], and the engine control system [e.g., for applying the fuel flow rate Qfuel to the engines 5];
a primary flight control configured to produce flight control commands for the main rotor system [e.g., to control the collective pitch (θ0) and the cyclic pitch of the blades 11 of the rotor 10 are controlled and adapted as a function of flight conditions; paragraph [0148]] and the translational thrust system [e.g., to control the collective pitches of the left and right thrust propellers 6L, 6R, (e.g., according to the above mentioned resulting pitch setpoints) as shown in FIG. 5]; and 
a main engine anticipation logic [e.g., at 106, including the module 109 in FIG. 10, which calculates (based on the [main] rotor collective pitch command θ0) a first anticipated command for varying the engine speed (e.g., for thus varying the engine speed setpoint NG* in FIG. 10, and thus for varying the fuel flow rate Qfuel and the (commanded/demanded) engine power ESP in FIG. 5, since Qfuel = f(NG* - NG) and ESP = f(Qfuel) as described at paragraph [0183]) as a function of the rotor collective pitch θ0, in order to attenuate (by anticipation) variations in the speed RPM of the engine(s) that could result e.g., from rapid variations in the pitch command (paragraph [0224]), and thus serves to anticipate the increase in power (e.g., the demand) made necessary by a command to increase the collective pitch; paragraph [0203]] configured to produce a rotor power demand [e.g., the anticipated first command (pre-command) calculated [and output, in FIG. 10] by the module 109 in paragraph [0203]] associated with the main rotor system, characterized by the provision of:
a propulsor loads engine anticipation logic [e.g., shown at 110 and 111 in FIG. 10, e.g., which calculates (based on the thrust variation command TCL) a second anticipated command for varying the engine speed (e.g., for thus varying the engine speed setpoint NG* in FIG. 10, and thus for varying the fuel flow rate Qfuel and the (commanded/demanded) engine power ESP in FIG. 5, since Qfuel = f(NG* - NG) and ESP = f(Qfuel) as described at paragraph [0183]) as a function of the propulsion/thrust (variation) command TCL generated by a pilot acting on a member 121 implemented e.g., as a “propeller thrust control lever” (paragraphs [0204] and [0225]), e.g., in order to attenuate (by anticipation) variations in the speed RPM of the engine(s) that could result e.g., from rapid variations in the pitch command (paragraph [0224])] configured to produce an auxiliary propulsor power demand [e.g., the output (signal) from the module/member 110; paragraph [0204]] associated with the translational thrust system, and further by the flight control computer [e.g., the control system of FIG. 5 (see also FIG. 6) made, in whole or in part, in the form of electronic circuits, and/or in the form of segments of code in a program installed in an on-board computer] providing the engine control system with a total power demand anticipation signal [e.g., at the output of the first summing circuit 111 in FIG. 10 and used to provide the fuel flow rate Qfuel for the engine(s) 5 for providing the engine power ESP in FIG. 5] based on a combination of the rotor power demand and the auxiliary propulsor power demand [e.g., as shown in FIG. 10 (and also FIG. 5), and to ultimately produce the engine speed setpoint NG* of FIG. 10 (e.g., for use in FIG. 5) after being added together with the first anticipated command for varying the engine speed based on the rotor collective pitch, by which setpoint the fuel flow rate Qfuel is controlled in FIG. 5 in order to produce the engine power ESP];
It would have been obvious at the time the application was filed to implement or modify the Cherepinsky et al. (‘671) rotary-wing aircraft control system and method so that the aircraft was a compound rotary wing aircraft with translational thrust systems, as suggested by Cherepinsky et al. (‘671) himself and as taught by Roesch (‘305) including a (thrust) propeller, such as 6L, 6R commanded e.g., to differential pitches from a mean pitch θp* in order to provide the antitorque function (paragraphs [0169] and [0170]) for the main rotor as well as the translational thrust, and so that that the increase in power made necessary by the collective pitch command θ0 of the main rotor would be anticipated by a feed forward module/member (109) in order to vary the engine speed and similarly a module/member (110) would be provided (for anticipating the increase in power made necessary by the translational thrust command TCL for propeller(s) of the translational thrust system) in order to vary the engine speed with a calculated anticipated (speed) command as a function of the translational thrust command TCL, as taught by Roesch (‘305), so that the setpoint engine speed (NG*), and thus the fuel flow rate (Qfuel) controlling engine power, would be controlled by the engine control commands of Cherepinsky et al. (‘671) according to the anticipated increases in power made necessary by the collective pitch commands (for the main rotor) and the translational thrust commands (for the propeller(s)) emanating, as flight control commands, from the flight control computer, and in particular from the PFCS (22), of Cherepinsky et al. (‘671), in order to remedy shortcomings or drawbacks of known rotorcraft control systems, in order to attenuate (by anticipation) variations in the speed RPM of the engine(s) that could result e.g., from rapid variations in the pitch command(s), as taught at paragraph [0224] of Roesch (‘305), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Cherepinsky et al. (‘671) rotary-wing aircraft control system and method would have rendered obvious:
per claim 2, depending from claim 1, wherein the propulsor loads engine anticipation logic further comprises a shaped propeller power demand model [e.g., the module/member 110 in combination with the summing circuit 111 in FIG. 10 of Roesch (‘305), which produces an engine speed (signal) “as a function of” TCL (e.g., which function obviously had a shape such as linear or non-linear, by which the speed was modeled from TCL)] configured to produce a propulsor power demand value [e.g., output from the module/member 110 in Roesch (‘305); or alternately, the calculated (mathematical) value of the output] based on aircraft state data [e.g., TCL in Roesch (‘305)]], and the auxiliary propulsor power demand [e.g., the (obviously electrical) output signal of the module/member 110, representing (and based on) the calculated (mathematical) value] is based on the propulsor power demand value [e.g., as shown in FIG. 10 of Roesch (‘305)];
per claim 3, depending from claim 2, wherein the translational thrust system comprises an auxiliary propulsor including a plurality of propeller blades [e.g., as shown in FIG. 1 of Roesch (‘305)];
per claim 4, depending from claim 3, wherein the aircraft state data comprises: a propeller pitch command for the propeller blades [e.g., the resulting pitch setpoints θp* - θd* and θp* + θd* for the left and right thrust propellers 6L, 6R, in Roesch (‘305)]  and a reference rotational rate of the auxiliary propulsor [e.g., the RPM of the rotor/propeller drive, as controlled by the setpoint engine speed NG* in Roesch (‘305); see especially paragraph [0137] as to the “remarkabl[y simple]” nature of the speed control of the propellers 6 based on the speed of the rotor drive];
per claim 12, a method of providing engine anticipation for propulsor loads on a rotary wing aircraft comprising a main rotor system, a translational thrust system [e.g., as suggested by Cherepinsky et al. (‘671) and as taught by Roesch (‘305)], and an engine control system, the method comprising: 
producing flight control commands [e.g., at 22 in Cherepinsky et al. (‘671)], by a flight control computer of the rotary wing aircraft, for the main rotor system and the translational thrust system [e.g., such as to attain the setpoint speed NG* and the setpoint pitches θ0* and θp* - θd* and θp* + θd* in Roesch (‘305)]; 
producing a rotor power demand [e.g., at 106 including the module 109 in FIG. 10 of Roesch (‘305), as described above; paragraphs [0203] and [0224]] associated with applying the flight control commands to the main rotor system; characterized by:
producing an auxiliary propulsor power demand [e.g., at 110 in FIG. 10 of Roesch (‘305), as described above; paragraphs [0204] and [0224]] associated with applying the flight control commands to the translational thrust system; and 
providing the engine control system with a total power demand anticipation signal [e.g., at the output of the first summing circuit 111 in FIG. 10 of Roesch (‘305) and used to provide the fuel flow rate Qfuel for the engine(s) 5 for providing the engine power ESP in FIG. 5 of Roesch (‘305)] based on a combination of the rotor power demand and the auxiliary propulsor power demand [e.g., as shown in FIG. 10 (and also FIG. 5) of Roesch (‘305)];
per claim 13, depending from claim 12, further comprising: 
producing a propulsor power demand value [e.g., the engine “speed” value (obviously mathematically) calculated as a function of TCL, for FIG. 10 of Roesch (‘305), or TCL; paragraph [0204]] based on aircraft state data [e.g., based on the (received, from 121) translational thrust command TCL, in Roesch (‘305)], wherein the auxiliary propulsor power demand [e.g., the (obviously electrical) signal output e.g., from the module/member 110, based on the calculated “speed” value, or TCL] is based on the propulsor power demand value;
per claim 14, depending from claim 13, wherein the translational thrust system comprises an auxiliary propulsor including a plurality of propeller blades [e.g., as shown at 6 in FIG. 1 of Roesch (‘305)];
per claim 15, depending from claim 14, wherein the aircraft state data comprises: a propeller pitch command for the propeller blades [e.g., the resulting pitch setpoints θp* - θd* and θp* + θd* for the left and right thrust propellers 6L, 6R, in Roesch (‘305)] and a reference rotational rate of the auxiliary propulsor [e.g., the RPM of the rotor/propeller drive, as controlled by the setpoint engine speed NG* in Roesch (‘305); see especially paragraph [0137] as to the “remarkabl[y simple]” nature of the speed control of the propellers 6 based on the speed of the rotor drive];
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cherepinsky et al. (2008/0283671) in view of Roesch (2008/0294305) as applied to claims 4 and 15 above, and further in view of Vos et al. (6,171,055).
Cherepinsky et al (‘671) as implemented or modified in view of Roesch (‘305) has been described above.
It may be alleged that that the so implemented or modified Cherepinsky et al. (‘671) rotary-wing aircraft control system and method does not reveal the production of a propulsor power demand value based on the aircraft airspeed and the density of air as sensor based data, although Roesch (‘305) teaches that the propulsion/thrust (variation) command TCL is generated by a pilot acting on a member 121 implemented e.g., as a “propeller thrust control lever” (paragraphs [0204] and [0225]), and that an engine speed is output from the module/member 110 corresponding to the thrust command TCL, e.g., with a view to producing the translational thrust for the aircraft.
However, in the context/field of a single lever thrust/power controller for manned and unmanned aircraft that generates a “pilot thrust command” (abstract), Vos et al. (‘055) teaches e.g., at claims 1 to 3 that the aircraft powerplant speed (RPM) and load (MAP) are determined from the pilot thrust command in accordance with the airspeed and air pressure (which, for any given temperature, is indicative of air density4) .
It would have been obvious at the time the application was filed to further modify the (implemented or modified) Cherepinsky et al. (‘671) rotary-wing aircraft control system and method so that, for determining a value of the engine speed to be output by the module/member 110 that corresponded to the thrust command (TCL), the ambient air conditions including airspeed and air pressure which was indicative of air density would have been used, as taught by Vos et al. (‘055),to determine the engine speed (RPM), for example at full load, input to the first summing circuit 111 in FIG. 10 that corresponded to the thrust command (TCL) in order to produce the first output component NG1* of the engine speed setpoint NG* at the summing circuit as desired by Roesch (‘305), so that a known relationship between thrust command, ambient air conditions and engine speed (RPM) as taught by Vos et al. (‘055) would have been used to implement the module/member 110 in Roesch (‘305), e.g., as combining prior art elements according to known methods to yield predictable results (KSR), as a simple substitution of one known element for another to obtain predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Cherepinsky et al. (‘671) rotary-wing aircraft control system and method would have rendered obvious:
per claim 5, depending from claim 4, wherein the propeller pitch command [e.g., TCL in FIG. 10 of Roesch (‘305)] and the reference rotational rate of the auxiliary propulsor [e.g., the RPM of the rotor/propeller drive, as controlled by the setpoint engine speed NG* in Roesch (‘305)] are modeled parameters, and the aircraft state data further comprises: an airspeed of the rotary wing aircraft and a density of air as sensor-based data [e.g., for determining an engine RPM from the pilot thrust command (TCL) at 110 in Roesch (‘305), obviously taking into account the airspeed and air pressure/density, as taught by Vos et al. (‘055) e.g., in claims 1 to 3];
per claim 16, depending from claim 15, wherein the propeller pitch command [e.g., TCL in FIG. 10 of Roesch (‘305)] and the reference rotational rate of the auxiliary propulsor [e.g., the RPM of the rotor/propeller drive, as controlled by the setpoint engine speed NG* in Roesch (‘305)] are modeled parameters, and the aircraft state data comprises: an airspeed of the rotary wing aircraft and a density of air as sensor-based data [e.g., for determining an engine RPM from the pilot thrust command (TCL) at 110 in Roesch (‘305), obviously taking into account the airspeed and air pressure/density, as taught by Vos et al. (‘055) e.g., in claims 1 to 3];
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cherepinsky et al. (2008/0283671) in view of Roesch (2008/0294305) as applied to claim 4 above, and further in view of Long et al. (2013/0181087).
Cherepinsky et al (‘671) as implemented or modified in view of Roesch (‘305) has been described above.
It may be alleged that that the so implemented or modified Cherepinsky et al. (‘671) rotary-wing aircraft control system and method does not reveal the production of a propulsor power demand value based on e.g., the propeller clutch engagement state.
However, in the context/field of a rotary wing aircraft with a secondary thrust system, Long et al. (‘087) teaches providing a clutch system 34C to connect the  propeller system 32 of a secondary thrust system 30 to the powerplant system 26, and e.g., at claim 9 he teaches increasing the fuel to the powerplant when the clutch is engaged (FIG. 3) for effecting synchronous engagement/operation of the pusher/translational thrust system and accounting for energy dissipation in the clutch (paragraphs [0026] to [0028]).
It would have been obvious at the time the application was filed to implement or further modify the (implemented or modified) Cherepinsky et al. (‘671) rotary-wing aircraft control system and method so that a secondary thrust system (30) as taught by Long et al. (‘087) and including the propellers 6 as taught by Roesch (‘305) was provided for the aircraft, so that a clutch (34C) was provided to selectively connect the secondary thrust system with the turbine engine(s) 5 for engaging the respective propellers and selectively providing thrust, as taught by Long et al. (‘087), and so that, when the respective clutch(es) was/were being engaged, the engine speed command would have been increased in order to account for, as an additional power demand, the energy dissipated by the slipping clutch as taught at paragraphs [0026] to [0028] of Long et al. (‘087), so that the dissipated energy would have been provided by the powerplant system 26 without slowing down the powertrain system and the engine’s RPM, as taught by Long et al. (‘087), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Cherepinsky et al. (‘671) rotary-wing aircraft control system and method would have rendered obvious:
per claim 6, depending from claim 4, wherein the aircraft state data further comprises a propeller clutch engagement state of a propeller clutch [e.g., for increasing the engine speed to reflect additional power demand, when the clutch is being engaged and energy is being dissipated, as taught by Long et al. (‘087), e.g., at 40 in FIG. 3] and a propeller speed [e.g., a setpoint (RPM*) and/or a drive speed (RPM) of the rotor and the propeller(s), in Roesch (‘305)];
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cherepinsky et al. (2008/0283671) in view of Roesch (2008/0294305) and Vos et al. (6,171,055) as applied to claim 5 above, and further in view of Long et al. (2013/0181087).
Cherepinsky et al (‘671) as implemented or modified in view of Roesch (‘305) and Vos et al. (‘055) has been described above.
It may be alleged that that the so implemented or modified Cherepinsky et al. (‘671) rotary-wing aircraft control system and method does not reveal the production of a propulsor power demand value based on e.g., the propeller clutch engagement state.
However, in the context/field of a rotary wing aircraft with a secondary thrust system, Long et al. (‘087) teaches providing a clutch system 34C to connect the  propeller system 32 of a secondary thrust system 30 to the powerplant system 26, and e.g., at claim 9 he teaches increasing the fuel to the powerplant when the clutch is engaged (FIG. 3) for effecting synchronous engagement/operation of the pusher/translational thrust system and accounting for energy dissipation in the clutch (paragraphs [0026] to [0028]).
It would have been obvious at the time the application was filed to implement or further modify the (implemented or modified) Cherepinsky et al. (‘671) rotary-wing aircraft control system and method so that a secondary thrust system (30) as taught by Long et al. (‘087) and including the propellers 6 as taught by Roesch (‘305) was provided for the aircraft, so that a clutch (34C) was provided to selectively connect the secondary thrust system with the turbine engine(s) 5 for engaging the respective propellers and selectively providing thrust, as taught by Long et al. (‘087), and so that, when the respective clutch(es) was/were being engaged, the engine speed command would have been increased in order to account for, as an additional power demand, the energy dissipated by the slipping clutch as taught at paragraphs [0026] to [0028] of Long et al. (‘087), so that the dissipated energy would have been provided by the powerplant system 26 without slowing down the powertrain system and the engine’s RPM, as taught by Long et al. (‘087), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Cherepinsky et al. (‘671) rotary-wing aircraft control system and method would have rendered obvious:
per claim 7, depending from claim 5, wherein the aircraft state data further comprises a propeller clutch engagement state of a propeller clutch [e.g., for increasing the engine speed to reflect additional power demand, when the clutch is being engaged and energy is being dissipated, as taught by Long et al. (‘087), e.g., at 40 in FIG. 3] and a propeller speed [e.g., a setpoint (RPM*) and/or a drive speed (RPM) of the rotor and the propeller(s), in Roesch (‘305)];
Claims 10, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cherepinsky et al. (2008/0283671) in view of Roesch (2008/0294305) as applied to claims 1, 2, 12, and 13 above, and further in view of Cotton et al. (2006/0269413).
Cherepinsky et al (‘671) as implemented or modified in view of Roesch (‘305) has been described above.
It may be alleged that that the so implemented or modified Cherepinsky et al. (‘671) rotary-wing aircraft control system and method does not reveal the contra-rotating main rotors, although Cherepinsky et al. (‘671) specifically suggests at paragraph [0015] that the invention will benefit rotary wing aircraft configurations “such as high speed compound rotary wing aircraft with supplemental translational thrust systems, dual contra-rotating, coaxial rotor system aircraft”, etc.
However, in the context/field of rotor drives and control systems for rotary-wing aircraft, Cotton et al. (‘413) teaches these features, and in particular he reveals:
per claim 10, depending from claim 1, wherein the main rotor system further comprises dual contra-rotating main rotors [e.g., the contra-rotating main rotor system 12], and the translational thrust system comprises an auxiliary propulsor configured as a pusher propeller [e.g., the translational thrust system 30 including the pusher propeller 32] or a puller propeller;
per claim 11, depending from claim 2, wherein the main rotor system further comprises dual contra-rotating main rotors [e.g., the contra-rotating main rotor system 12], and the translational thrust system comprises an auxiliary propulsor configured as a pusher propeller [e.g., the translational thrust system 30 including the pusher propeller 32] or a puller propeller;
per claim 19, depending from claim 12, wherein the main rotor system further comprises dual contra-rotating main rotors [e.g., the contra-rotating main rotor system 12], and the translational thrust system comprises an auxiliary propulsor configured as a pusher propeller [e.g., the translational thrust system 30 including the pusher propeller 32] or a puller propeller;
per claim 20, depending from claim 13, wherein the main rotor system further comprises dual contra-rotating main rotors [e.g., the contra-rotating main rotor system 12], and the translational thrust system comprises an auxiliary propulsor configured as a pusher propeller [e.g., the translational thrust system 30 including the pusher propeller 32] or a puller propeller;
It would have been obvious at the time the application was filed to further modify the (implemented or modified) Cherepinsky et al. (‘671) rotary-wing aircraft control system and method so that the rotary-wing aircraft was implemented as a “high speed compound rotary wing aircraft with supplemental translational thrust system[]”, and “dual contra-rotating, coaxial rotor system aircraft”, as suggested by Cherepinsky et al. (‘671) himself and as specifically taught by Cotton et al. (‘413), so that the rotary-wing aircraft would be capable of high speeds with a (single) pusher propeller, as taught by Cotton et al. (‘413), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 to 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 9 of U.S. Patent No. 10,414,512. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims cover the same limitations covered by the patent with only slight (and/or obvious) differences in wording, with the limitations in the present claims corresponding to the claimed limitations in the patent as in the following chart:

Present Claims in 16/530264
Corresponding Claim Limitations in U.S. Patent 10,414,512
1
1, 6
2
1
3
1
4
1
5
2
6
3
7
3
8
4
9
4
10
5
11
5
12
6
13
6
14
6
15
6
16
7
17
8
18
8
19
9
20
9


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Wood et al. (BHC Report, 1971) teaches at pages 20 to 27 the power equations for (maneuvering) a compound helicopter, and teaches at page 22 that, “The total power required for the compound helicopter is then the sum of the individual power components [e.g., including components of a pure helicopter] as defined by equations 9, 10, 23, 24, 26, 27, and 28.”
Moreover, the examiner understands that while Waide et al. (2010/0127119) was used to reject claim 14 in the Written Opinion of the International Searching Authority (ISA), as provided by the applicant in the Information Disclosure Statement filed 15 February 2017 in parent application 15/504248, Waide et al. (‘119) or the prior art of record apparently does not reveal or render obvious a method wherein (in combination with the other recited steps and limitations) for example, a drivetrain loss adjustment gain is applied to the filtered power demand value in order to produce the auxiliary propulsor power demand.  (For example, while Waide et al. (‘119) refers generally to a friction clutch and the use of “any suitable control system” (paragraph [0047]), he teaches no use of filtering or drivetrain loss(es) or gains in effecting control as claimed e.g., in present claims 17 and 18).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 For example, see the Cross-Reference to Related Application at page 1 of the filed specification.
        2 Here, the examiner considers “logic”, in the claim context, to be a nonce word having no specific structural meaning (MPEP 2181, Section I.) apart from the recited function.  For example, logic can be implemented electronically/electrically (with discrete gate (AND, OR, etc.) and/or or relay/switch components), hydraulically (with valves and/or actuators, such as used in redundant aircraft control systems), or mechanically (with cranks, pitmans, levers, links, cables, lost-motion mechanisms, etc., such as used in a mechanical adding machine), or with computer software (e.g., C programming language) or hardware (e.g., ASICs or FPGAs).
        3 Corresponds to U.S. Patent 8,170,728 (see e.g., claim 1), cited by applicant.
        4 The Ideal Gas Law, pV = nRT, reduces to p = ρRT, where ρ is the air density given by the number of moles (n) per unit volume (V), with pressure and density related by RT, where R is the gas constant and T is the temperature.